Case 2:17-cv-12753-TGB-APP ECF No. 19 filed 05/20/20   PageID.993   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


DARIUS LEIGH GILKEY,                            2:17-CV-12753-TGB

                    Petitioner,

                                           SECOND ORDER TO SIGN
      vs.                                   AND VERIFY PETITION

DEWAYNE BURTON,

                    Respondent.



      Petitioner Darius Leigh Gilkey, a Michigan state prisoner, filed an

unsigned and unverified petition for writ of habeas corpus. (ECF No. 1.)

On February 18, 2020, the Court issued an Order requiring Petitioner to

file a signed and verified petition within thirty days or risk dismissal of

the petition.     (See Order to Sign and Verify Petition, ECF No. 15.)

Petitioner has not complied with the Court’s Order and the time for doing

so has expired.

      Shortly after the Order to Sign and Verify Petition was issued,

Petitioner notified the Court that he had been transferred to a different

prison. (ECF No. 18.) It is unclear whether Petitioner received the

Court’s Order before being transferred. To ensure that Petitioner has a
fair opportunity to correct the deficiency and comply with the Court’s
Case 2:17-cv-12753-TGB-APP ECF No. 19 filed 05/20/20   PageID.994   Page 2 of 2




Order, the Court issues this Second Order to Sign and Verify Petition.

      For these reasons:

      (1) The Clerk of Court is ORDERED to provide Petitioner a copy

of his habeas corpus petition. (ECF No. 1.)

      (2) Petitioner is ORDERED to sign and date the petition in the

locations so designated on the petition form.

      (3) Petitioner is ORDERED to return the signed and dated

petition to the Court for filing within THIRTY DAYS from the date of

this order.

      (4) Failure to comply with this Order may result in dismissal of

the petition. See Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.

DATED: May 20, 2020

                                   BY THE COURT:

                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge




                                     2
